Bridge Builder Trust c/o U.S. Bancorp Fund Services LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 October 2, 2015 VIA EDGAR TRANSMISSION Division of Investment Management U.S. Securities and Exchange Commission 100 “F” Street N.E. Washington, D.C. 20549 Re: Bridge Builder Trust (the “Trust”) File Nos.: 333-187194 and 811-22811 Bridge Builder Small/Mid Cap Growth Fund Ladies and Gentlemen: The Trust files herewith a definitive information statement on behalf of the Bridge Builder Small/Mid Cap Growth Fund informing shareholders of a new investment sub-advisory agreement. If you have any questions or comments regarding this filing, please do not hesitate to contact the undersigned at (626) 914-7363. Very truly yours, /s/ Elaine E. Richards Elaine E. Richards Secretary to the Trust Enclosures
